

Exhibit 10.1

 
EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”) is entered into as of May 5,
2008 (“Effective Date”) by and between Thomas Snyder, an individual
(“Executive”), and Stratos Renewables Corporation, a Nevada corporation
(“Company”). Company and Executive are each a “Party” to this Agreement and are
sometimes collectively referred to as “Parties.”


In consideration of the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Company and Executive agree as
follows:


1. Employment. Company employs Executive, and Executive agrees to be employed by
Company, upon the terms and conditions set forth in this Agreement beginning on
the Effective Date and continuing for two (2) years, until May 5, 2010, or such
earlier date on which Executive’s employment is terminated under Section 4 of
this Agreement (the “Term”). Thereafter, this Agreement shall automatically be
renewed and the Term extended for additional consecutive terms of one (1) year
(each a “Renewal Term”), unless such renewal is objected to by either Company or
Executive upon ninety (90) days written notice prior to the commencement of the
next Renewal Term.


2. Duties.


2.1 Basic Duties.


Executive agrees to serve as President of the Company, however his duties and
responsibilities will be limited to the supervision, coordination and completion
of all elements of the Company’s ethanol project in Peru. Notwithstanding the
responsibilities usually invested in the President of a United States Company,
his responsibilities shall be limited to the foregoing.


2.2 Time Directed to Employment.
 
The parties acknowledge the position as president as hereinafter provided.
Executive will donate such time to the project as he in his sole discretion
deems necessary to perform his duties. Executive will perform his duties and
responsibilities faithfully, diligently and to the best of his abilities.


2.3 No Conflicting Agreements.


Executive represents and warrants that his performance of his duties under this
Agreement does not and will not breach any other agreement, including any
confidentiality or non-disclosure agreements with prior employers or other
persons. Executive represents and warrants that he has not entered into, and
will not enter into, any agreement, either written or oral, in conflict with
this Agreement. Executive represents and warrants that he has disclosed to
Company any actual or potential conflicts.
 

--------------------------------------------------------------------------------


 
2.4 Duty of Loyalty.


Executive acknowledges and agrees that Executive owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
Company and to do no act which would intentionally injure Company’s business,
its interests, or its reputation. Executive understands that it is Company’s
policy to conduct its business according to the highest ethical and legal
standards and agrees to uphold those standards of business conduct and ethical
principles, and comply with all applicable laws and regulations and Company’s
policies.


2.5 Place of Performance.


Executive shall be based at his domicile, except for required travel on
Company’s business as needed with principle activities in Peru.


3. Compensation and Method of Payment.


3.1 Total Compensation.


As compensation under this Agreement, Company will pay and Executive will accept
the following:


3.1.1. For each year of this Agreement, measured from the Effective Date, base
compensation (“Base Salary”) of Two Hundred Fifty Thousand Dollars
($250,000.00); provided, however, that Company will review Executive’s Base
Salary and may in its sole discretion increase Executive’s Base Salary, subject
to the approval of the Board of Directors.


3.1.2. Company will pay Executive a bonus in the amount of Two Hundred Fifty
Thousand Dollars ($250,000.00) on each anniversary date of this Agreement for so
long as Executive continues to be employed by the Company.


3.1.3.  Company will pay Executive an additional incentive bonus in an amount
and based on performance to be determined by the Company’s compensation
committee.


3.1.4. During the Term, Executive is eligible for incentive bonuses which may be
awarded by Company based on milestones, with the approval of the Compensation
Committee of the Board of Directors, in its sole discretion.


3.1.5. Executive Expenses. Company will pay or reimburse Executive for all
expenses incurred by Executive on behalf of, or conducting business on behalf
of, the Company’s business including, but not limited to, the following: (a) all
travel and entertainment expenses, all air travel to be business class (or first
class if there is no business class); (b) unlimited travel between Executive’s
residence and any location at which he conducts his duties; (c) provide
Executive with a suitable apartment for his use while in Peru; (d) reimburse
Executive for any local taxes which may be incurred in Peru; and (e) reasonable
attorney and accounting fees in connection with compliance with United States
law and regulations, including but not limited to Securities Tax, Trade and
Corporate compliance.
 
Page 2 of 12

--------------------------------------------------------------------------------



 
3.1.6.  Executive will be entitled to participate in employee fringe benefits,
health insurance, life insurance and other programs which Company may adopt from
time-to-time for executives of the Company. Participation will be in accordance
with any plans and any applicable policies adopted by the Company.


3.1.7. Company will provide director and/or officer insurance in form and amount
satisfactory to both Executive and Company. Upon issuance of such policy it
cannot be amended or terminated without Executive’s consent.


3.2 Payment of Compensation.


Company will pay Executive Base Salary in twelve equal monthly installments,
commencing with the first day of May, 2008. Withholding taxes shall be
determined in accord with applicable U.S. tax law applied to a non-resident U.S.
citizen.


4. Termination of Agreement.


This Agreement and all obligations under this Agreement (except those
obligations which expressly survive the termination of this Agreement) will
terminate upon the earliest to occur of any of the following:


4.1 By Expiration. This Agreement and the employment of Executive will terminate
at the expiration of the Term or any Renewal Term.


4.2 Termination for Cause by Company. Company may terminate Executive at any
time if it believes in good faith that it has Cause (as defined below) to
terminate Executive. “Cause” shall include, but not be limited to:


4.2.1. Executive’s gross negligence and/or willful misconduct with respect to
Company and/or its subsidiaries and affiliates, and/or their predecessors and
successors;


4.2.2. Executive’s refusal to follow Company’s lawful directions or substantial
and repeated failure to perform Executive’s duties as defined in Paragraph 2
hereof; provided, that with respect to any violation of this Section 4.2.2 that
is subject to cure, Executive will have the right, within thirty (30) calendar
days after receipt of written notice from Company, to cure such event or
circumstance giving rise to the violation, in the event of which such event or
circumstance shall be deemed to not constitute Cause;


4.2.3. Executive’s commission of a felony;


4.2.4. Executive’s substantiated acts or omissions which constitute
discriminatory, harassing or retaliatory conduct, theft, fraud, dishonesty,
including Executive’s violation of restrictive covenants in Section 5 of this
Agreement. With respect to violation of the restrictive covenants in Section 5
of this Agreement, no violation is effected until a final adjudication by a
court.
 
Page 3 of 12

--------------------------------------------------------------------------------


 
4.2.5. Executive shall have been repeatedly or habitually intoxicated or under
the influence of drugs while on the premises of Company or while performing any
of his duties or obligations.


4.3 Resignation by Executive.


Executive has the right to resign Executive’s engagement for Good Reason upon
ninety (90) calendar days’ prior written notice to Company (the “Resignation
Notice”). On Executive’s last day of the engagement, concurrently with his
resignation, Company will deliver a signed general mutual release form to
Executive. If Executive executes and delivers the general mutual release form to
Company within thirty (30) calendar days after Executive’s receipt thereof and
does not revoke such general release form pursuant to any applicable revocation
periods, then Company will pay Executive Special Severance Pay as defined in
this Agreement within ten (10) business days after the date of Executive’s
execution and delivery of such release and the expiration of any revocation
period. If Executive purports to resign without Good Reason and fails to render
services under this Agreement, such act and such failure shall be a material
breach of this Agreement and Company shall be entitled to terminate Executive
for Cause. “Good Reason” means that, without Executive’s written consent, on or
more of the following events occurred after Executive’s execution of this
Agreement:


4.3.1. Demotion. A material adverse change in Executive’s status, title or
position as defined in Paragraph 2.


4.3.2. Pay Cut. Executive’s annual Base Salary or annual bonus is reduced or not
been paid.


4.4. Termination for Disability, Death or a Reason Other Than For Cause.


4.4.1. Executive’s employment will terminate immediately upon the death of
Executive.


4.4.2. Except as prohibited by applicable law, Company may terminate Executive’s
employment on account of Disability. “Disability” means a physical or mental
illness, injury, or condition that prevents Executive from performing
substantially all of Executive’s duties under this Agreement for at least ninety
(90) consecutive calendar days or for at least one hundred twenty (120) calendar
days, whether or not consecutive, in any three hundred and sixty-five (365)
calendar day period, as certified by a physician selected by the Board of
Directors in good faith.


4.4.3. Company may terminate Executive’s employment without cause or for any
reason by providing ninety (90) days notice subject to Section 4.5.3.
 
Page 4 of 12

--------------------------------------------------------------------------------


 
4.5 Effect of Termination.


4.5.1. Termination due to Expiration of Term or Renewal Term. If Executive’s
employment is terminated due to the expiration of the Term or any Renewal Term
pursuant to Section 4.1, Company will pay Executive accrued compensation and
benefits due to Executive under Section 3 through the last day of Executive’s
employment (“Accrued Benefits”). Except to the extent required by law, all other
obligations and liabilities of Company shall terminate as of the effective date
of any such termination.


4.5.2. Termination by Company for Cause. In the event that Executive’s
employment is terminated by Company for “Cause” pursuant to Section 4.2, Company
will pay Executive Accrued Benefits required to be paid at termination by law.
Except to the extent required by law, all other obligations and liabilities of
Company shall terminate as of the effective date of any such termination.


4.5.3. Termination by Company Without Cause, by Executive for Good Reason, or
Termination Upon Death or Disability of Executive. If Executive (a) dies, (b) is
terminated by Company for Disability or (c) is terminated by Company for a
reason other than for Cause, then Company will pay Accrued Benefits to Executive
or his personal representative or estate. In addition, Company will deliver an
executed general mutual release form to Executive or his personal representative
or estate promptly after such death or termination. If Executive or his personal
representative or estate executes and delivers the general mutual release form
to Company within thirty (30) calendar days after Executive’s (or his personal
representative’s or estate’s) receipt and does not revoke such general release
form pursuant to any applicable revocation periods, then Company shall make one
(1) lump sum payment, within thirty (30) business days, of (i) one (1) full year
of Base Salary plus any accrued unpaid bonuses and (ii) Base Salary for the
remainder of the Term plus any accrued unpaid bonuses (the “Special Severance
Payment”). Except to the extent required by law, all other obligations and
liabilities of Company shall terminate as of the date of termination.


4.5.4. Resignation as Board Member of Officer. Immediately upon the termination
of Executive’s employment with Company, Executive will tender a written notice
of Executive’s resignation from any and all offices of Company and all
subsidiaries, affiliates or clients in which Executive represents Company in the
capacity of an officer or director. Notwithstanding any failure by Executive to
provide Company with such written notice of resignation within three (3) days
after the date of the termination of Executive’s employment with Company,
Executive hereby authorizes and directs the Board of Directors to accept
Executive’s resignation from all said positions effective as of the date of
termination of Executive’s employment.


5. Property Rights and Obligations of Executive.


5.1 Confidential Information. For purposes of this Agreement, “Confidential
Information” includes any and all financial, cost and pricing information and
any and all providers, brokers, marketing plans, advertising, contracts,
potential contracts, strategies, forecasts, pricing, methods, practices,
techniques, business plans and financial plans and information obtained in any
drawings, designs, plans, proposals, customer lists, records of any kind, data,
formulas, specifications, concepts or ideas, where such information is
reasonably related to the business of Company, has been divulged to or learned
by Executive during the term of his employment by Company, and has not
previously been publicly released by duty authorized representatives of Company
or otherwise lawfully entered the public domain.
 
Page 5 of 12

--------------------------------------------------------------------------------


 
5.2 Preservation of Trade Secrets.


Executive will preserve as confidential all Confidential Information pertaining
to Company’s business that have been obtained or learned by reason of his
employment. Executive will not, without the prior written consent of Company,
either use for his own or for any other person’s benefit or purposes or disclose
or permit disclosure to any third parties, either during the Term or thereafter
(except as required in fulfilling the duties of his employment), any
Confidential Information. Executive may only use Company’s trade names and
trademarks in connection with Company’s products and services, in such manner
and for such purposes as may be authorized by Company. Upon termination of this
Agreement, Executive immediately will cease the use of such trade names and
trademarks and eliminate them wherever they have been used or incorporated by
Executive. In addition, Executive agrees that he will not disclose to Company or
induce Company to use any trade secrets belonging to any third party. Executive
agrees that he will not disclose proprietary information belonging to a former
employer or other entity without its written permission. Executive will
indemnify and hold Company harmless from any liabilities, including defense
costs, it may incur because Executive is alleged to have broken any of these
promises or improperly revealed or used such proprietary information or to have
threatened to do so, or if a former employer challenges Executive’s entering
into this Agreement or rendering services pursuant to it.


5.2.1. Public Information. With respect to confidential information and Trade
Secrets, paragraphs 5.1 and 5.2, it shall have no application in the event the
information appears in the public domain or if Executive is required to disclose
by oral question, interrogatories, request for information or documents,
subpoenas, court orders, civil investigation, demand or similar process.


5.3 Property of Company. Executive agrees that all documents, reports, files,
analyses, drawings, designs, tools, equipment, plans (including, without
limitation, marketing and sales plans), proposals, customer lists, computer
software or hardware, and similar materials that are made by him or come into
his possession by reason of and during the term of his employment with Company
are the property of Company and will not be used by his in any way adverse to
Company’s interests. Executive will not allow any such documents or things, or
any copies, reproductions or summaries to be delivered to or used by any third
party without the specific consent of Company. Executive agrees to immediately
deliver to Company, upon demand, and in any event upon the termination of
Executive’s employment, all of such documents and things which are in
Executive’s possession or under his control.
 
Page 6 of 12

--------------------------------------------------------------------------------


 
5.4 Inventions. Intellectual property (including such things as all ideas,
concepts, inventions, plans, developments, software, data, configurations,
materials (whether written or machine-readable), designs, drawings,
illustrations, and photographs, that may be protectable, in whole or in part,
under any patent, copyright, trademark, trade secret, or other intellectual
property law), developed, created, conceived, made, or reduced to practice
during Executive’s employment with Company (except intellectual property that
has no relation to Company that Executive developed, etc., purely on Executive’s
own time and at Executive’s own expense), shall be the sole and exclusive
property of Company, and Executive hereby assigns all of Executive’s rights,
title, and interest in any such intellectual property to Company. Company and
Executive acknowledge that any provision in this Agreement requiring Executive
to assign his rights in any intellectual property work product does not apply
to: (i) an invention which was developed by Executive prior to the start of
Executive’s employment with Company; and (ii) an invention which otherwise
qualifies under the provisions of California Labor Code Section 2870.1  
 
5.5 Non-Solicitation and Non-Disparagement by Executive.


5.5.1. Non-Compete and Non-Solicitation of Customers. Executive acknowledges
that in the course of his employment, he will learn about Company, its
subsidiaries or any of its affiliates’ (collectively, the “Company Group”)
business, services, materials, programs and products and the manner in which
they are developed, marketed, served and provided. Executive knows and
acknowledges that Company Group has invested considerable time and money in
developing its programs, agreements, officers, representatives, services,
products and marketing techniques and that they are unique and original.
Executive further acknowledges that Company Group must keep secret all pertinent
information divulged to Executive about Company Group business concepts, ideas,
programs, plans and processes, so as not to aid Company Group’s competitors.
Accordingly, Company Group is entitled to the following protection, which
Executive agrees is reasonable: Executive agrees that during the Term and for a
period of one (1) year following the termination of his employment, which period
shall automatically be extended by a period of time equal to any period in which
Executive is in breach of any obligations under Section 5 of this Agreement,
Executive will not, on his own behalf or on behalf of any person, firm,
partnership, association, corporation, or other business organization, entity or
enterprise, use any Company Confidential Information to call on any of the
customers of the Employer for the purpose of soliciting or inducing any of such
clients to take away or to divert or direct their business to Executive or any
other person or entity by or with which the Employee is employed, associated,
affiliated or otherwise related.


5.5.2. Non-Solicitation of Employees. During the Term, and for one (1) year
following the date of termination for any reason, which period shall
automatically be extended by a period of time equal to any period in which
Executive is in breach of any obligations under Section 5 of this Agreement,
Executive shall not solicit, hire or attempt to hire any employee of Company or
any person who was an employee of Company at any time during the six (6) months
immediately prior to the termination date of Employee’s employment, assist in
such hiring by any other Person, encourage any such employee to terminate his or
her relationship with Company.
 

--------------------------------------------------------------------------------

1 Section 2870 provides: (a) Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer’s equipment, supplies, facilities, or trade secret information except
for those inventions that either: (1) Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or (2) Result
from any work performed by the employee for the employer. (b) To the extent a
provision in an employment agreement purports to require an employee to assign
an invention otherwise excluded from being required to be assigned under
subdivision (a), the provision is against the public policy of this state and is
unenforceable
 
Page 7 of 12

--------------------------------------------------------------------------------


 
5.6 Survival Provisions and Certain Remedies. The provisions of this Section 5
will survive the termination of this Agreement. Executive acknowledges that (a)
Executive’s services are of a special, unique and extraordinary character and it
would be very difficult or impossible to replace them, (b) this Section’s terms
are reasonable and necessary to protect Company’s legitimate interests, (c) this
Section’s restrictions shall not prevent Executive from earning or seeking a
livelihood, (d) this Section’s restrictions shall apply wherever permitted by
applicable law and (e) Executive’s violation of any of this Section’s terms
would irreparably harm Company. Accordingly, Executive agrees that, if Executive
violates any of the provisions of this Section, Company shall be entitled to, in
addition to other remedies available to it, an injunction to be issued by any
court of competent jurisdiction restraining Executive from committing or
continuing any such violation, without the need to prove the inadequacy of money
damages or post any bond for any other undertaking. Executive may also bring
action for injunction related to enforcement or interpretation of this Section
5. The covenants in this Section 5 will be construed as separate covenants and
to the extent any covenant will be judicially unenforceable, it will not affect
the enforcement of any other covenant.


6. General Provisions.


6.1 Notices.


Any notices or other communications required or permitted to be given under this
Agreement must be in writing and addressed to Company or Executive at the
addresses below, or at such other address as either Party may from time to time
designate in writing. Any notice or communication that is addressed as provided
in this Section will be deemed given (a) upon delivery, if delivered personally
or via certified mail, postage prepaid, return receipt requested; or (b) on the
first business day of the receiving party after the transmission if by facsimile
or after the timely delivery to the courier, if delivered by overnight courier.
Other methods of delivery will be acceptable only upon proof of receipt by the
Party to whom notice is delivered.


To Company:
Stratos Renewables Corporation
9440 Santa Monica Boulevard, Suite 401
Beverly Hills, CA 90210
Fax No. 310-919-3044
ATTN: Secretary


To Executive:
Thomas Snyder
To the office of Stratos Renewables Corporation
Lima, Peru
 
Page 8 of 12

--------------------------------------------------------------------------------


 
With copy to:
John J. Kelley, Jr., Esq.
Kohnen & Patton LLP
201 East Fifth Street, Suite 800
Cincinnati, Ohio 45202
 
6.2 Choice of Law and Forum.


Except as expressly provided otherwise in this Agreement, this Agreement will be
governed by and construed in accordance with the laws of the State of California
and both Parties consent to the personal jurisdiction of the courts of the State
of California. Each Party further agrees that personal jurisdiction over it may
be effected by service or process by any means of delivery provided in Section
6, and that when so made shall be as if served upon it personally.


6.3 Entire Agreement: Modification and Waiver.


This Agreement supersedes any and all other agreements, whether oral or in
writing, between the Parties with respect to the employment of Executive by
Company and contains all covenants and agreements between the Parties relating
to such employment in any manner whatsoever. Each Party to this Agreement
acknowledges that no representations, inducements, promises, or agreements, oral
or written, have been made by any Party, or anyone acting on behalf of any Part,
that are not embodied herein, and that no other agreement, statement, or promise
not contained in this Agreement will be valid or binding. Any modification of
this Agreement will be effective only if it is in writing signed by the Party to
be charged. No waiver of any of the provisions of this Agreement will be deemed,
or will constitute, a waiver of any other provision, whether or not similar, nor
will any waiver constitute a continuing waiver. No waiver will be binding unless
executed in writing by the Party making the waiver.


6.4 Assignment.


This Agreement may not be assigned in whole or in part by Executive without the
prior written consent of Company. Company may not assign its rights under this
Agreement without the consent of Executive. This Agreement will be binding on,
and will inure to the benefit of, the Parties and their respective heirs,
legatees, executors, administrators, legal representatives, successors and
assigns.


6.5 Severability.


All sections, clauses and covenants contained in this Agreement are severable,
and in the event any of them shall be held to be invalid by any court, this
Agreement shall be interpreted as if such invalid sections, clauses or covenants
were not contained herein. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
Page 9 of 12

--------------------------------------------------------------------------------


 
6.6. Representation by Counsel: Interpretation.


Company and Executive acknowledges that each Party to this Agreement has had the
opportunity to be represented by counsel in connection with this Agreement and
the matters contemplated by this Agreement. Accordingly, any rule of law or
decision which would require interpretation of any claimed ambiguities in this
Agreement against the Party that drafted it has no application and is expressly
waived. In addition, the term “including” and its variations are always used in
the non-restrictive sense (as if followed by a phrase such as “but not limited
to”). The provisions of this Agreement will be interpreted in a reasonable
manner to affect the intent of the Parties.


6.7. Corporate Authority.


Company represents and warrants as of the Effective Date that Company’s
execution and delivery of this Agreement to Executive and the carrying out of
the provisions of the Agreement have been duly authorized by Company’s Board of
Directors and authorized by Company’s shareholders as appropriate.


6.8. Expenses of this Agreement.


Each Party shall be responsible for its respective costs and expenses incurred
by such party in connection with the preparation and review of this Agreement;
provided, however, that, upon the receipt by Company of invoices, Company shall
reimburse Executive for reasonable attorneys’ fees up to a sum of Twelve
Thousand Five Hundred Dollars ($12,500.00) incurred by Executive in connection
with the negotiation and documentation of this Agreement and other agreement for
benefits granted to Executive in connection with this Agreement.


6.9. Section 409A Compliance.


Unless otherwise expressly provided, any payment of compensation by Company to
Executive, whether pursuant to this Agreement or otherwise, shall be made on or
before the fifteenth (15th) day of the third (3rd) month after the later of the
end of the calendar year or the end of Company’s fiscal year in which
Executive’s right to such payment vests (i.e., is not subject to a “substantial
risk of forfeiture” for purposes of Code - Section 409A of the Code and the
regulations thereunder (“Section 409A”)). To the extent that any severance
payments (including payments on termination for “Good Reason”) come within the
definition of “involuntary severance” under Section 409A, such amounts up to the
lesser of two times Executive’s annual compensation for the year preceding the
year of termination as determined under Section 409A or two times the limit
under Code Section 401(a)(17) for the year of termination, shall be excluded
from “deferred compensation” as allowed under Section 409A, and shall not be
subject to the Section 409A compliance requirements in the following paragraph.
 
Page 10 of 12

--------------------------------------------------------------------------------


 
All payments of “nonqualified deferred compensation” (within the meaning of
Section 409A) by Company to Executive are intended to comply with the
requirements of Section 409A, and shall be interpreted consistent therewith.
Neither party individually or in combination may accelerate any such deferred
payment, except in compliance with Section 409A, and no amount shall be paid
prior to the earliest date on which it is permitted to be paid under Section
409A. In the event that Executive is determined to be a “key employee” (as
defined in Code Section 416(i) (without regard to paragraph (5) thereof) of
Company at a time when its stock is deemed to be publicly traded on an
established securities market for purposes of Section 409A, payments determined
to be “nonqualified deferred compensation” payable following termination of
employment shall be made no earlier than the earlier of (i) the last day of the
sixth (6th) complete calendar month following such termination of employment, or
(ii) Executive’s death, consistent with the provisions of Section 409A. Any
payment delayed by reason of the prior sentence shall be paid out in a single
lump sum at the end of such required delay period in order to catch up to the
original payment schedule. Notwithstanding anything herein to the contrary, no
amendment may be made to this Agreement if it would cause the Agreement or any
payment hereunder not to be in compliance with Section 409A. It is the intent
that the Parties that the Agreement be interested to comply in all respects with
Code Section 409A, however, Company shall have no liability or further
obligation to Executive in the event taxes or excise taxes may ultimately be
determined to be applicable to any payment under this Agreement.


6.10 Taxes.


Company shall withhold taxes from payments it makes pursuant to this Agreement
as required by United States laws as applied to a non-resident United States
citizen. No withholding shall be made with respect to laws of Peru or the State
of California. Withholding shall be made in consultation with the Executive.


6.11 Headings and Captions.


Headings and captions are included for purposes of convenience only and are not
a part of the Agreement.


6.12 Counterparts.


This Agreement may be executed simultaneously in one or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one instrument. This Agreement may be executed and delivered by facsimile and/or
PDF signature which will be valid and binding.
 
Page 11 of 12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.



 
COMPANY:
           
STRATOS RENEWABLES CORPORATION
                     
By:
  /s/ Valerie A. Broadbent
           
Name:
  Valerie A. Broadbent
           
Title:
 Corporate Secretary
                     
EXECUTIVE:
                     
/s/ Thomas Snyder
 
Thomas Snyder, an Individual

 
Page 12 of 12

--------------------------------------------------------------------------------

